              Case 2:19-cv-02063-JAD-EJY Document 18 Filed 07/23/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Roderick L.S. Combs, Jr.                                   Case No.: 2:19-cv-02063-JAD-EJY

 4             Plaintiff

 5 v.                                                    Order to File Dismissal Papers and Notice
                                                                  Under Local Rule 41-1
 6 TransUnion, LLC and Allied Collection
    Services, Inc.
 7
            Defendants
 8
           The local rules of this court provide that “[a]ll civil actions that have been pending . . . for
 9
   more than 270 days without any proceeding of record having been taken may, after notice, be
10
   dismissed for want of prosecution by the court sua sponte . . . .” 1 The parties filed notice on June
11
   29, 2020, that plaintiff Roderick LS. Combs, Jr. and defendant Allied Collection Services, Inc.
12
   had settled the claims and disputes between them and anticipated filing dismissal papers within
13
   60 days. 2 No dismissal papers were filed, and more than 270 days have passed without any
14
   proceeding of record having been taken in this case.
15
           IT IS THEREFORE ORDERED the parties have until July 28, 2021, to file their
16
   dismissal papers. The parties are cautioned that their failure to timely do so will result in the
17
   court dismissing this case without further prior notice.
18
                                                                  _______________________________
19                                                                U.S. District Judge Jennifer A. Dorsey
                                                                                            July 23, 2021
20

21

22

23   1
         L.R. 41-1.
     2
         ECF No. 17.
